 
 
IV 
108th CONGRESS
2d Session
H. RES. 621 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Green of Wisconsin (for himself, Mr. Holden, Mr. Strickland, and Mr. Sweeney) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Supporting the goals and ideals of National Correctional Officers and Employees Week. 
 
Whereas the operation of correctional facilities represents a crucial component of the criminal justice system of the United States; 
Whereas correctional personnel play a vital role in protecting the rights of the public to be safeguarded from criminal activity; 
Whereas correctional personnel are responsible for the care, custody, and dignity of the human beings charged to their care; 
Whereas correctional personnel work under demanding circumstances and face danger in their daily work lives; and 
Whereas the week beginning May 2, 2004, has been designated as National Correctional Officers and Employees Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Correctional Officers and Employees Week; and 
(2)honors all correctional officers and employees for their service to their communities, States, and the Nation. 
 
